        Case 2:19-cv-13243-JTM Document 25 Filed 07/23/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

ANTHONY GIBSON                                     CIVIL ACTION

VERSUS                                             NUMBER: 19-13243

TANGIPAHOA PARISH                                  SECTION: "H"(5)
SHERIFF’S OFFICE; ET AL.


                                    ORDER

      The Court, having considered the motion, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and Plaintiff’s objections to the

Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS ORDERED that Defendants’ motion is granted and that Plaintiff’s

suit is dismissed with prejudice.

      IT IS FURTHER ORDERED that his Motion for Extension of Time is

DENIED AS MOOT.



                          New Orleans, Louisiana, this 23rd day of July, 2020.




                                             JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE
